DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection on the merits in response to the filing of the response to applicant’s amendments/remarks on 09/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 21 recites the language:
“wherein the cooling step includes directing the cooling fluid over the semiconductor devices substantially in only one direction”,




See the definition:
https://www.dictionary.com/browse/substantial
of ample or considerable amount, quantity, size, etc.:a substantial sum of money.
However, this language renders the claim indefinite, does not establish meets and bounds for this claim language, since it is not clear to the examiner how the direction of fluid is substantially in only one direction, is this direction of fluid in going to be performed not all the times, how is the “considerable amount” of direction to be performed in only one direction? 
For examination purposes, the examiner will interpret the claim as:
“wherein the cooling step includes directing the cooling fluid over the semiconductor devices in a direction”.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7,10,15,17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al US Patent (7,210,304 B2) in view of Li et al US PG-Pub (2019/0161072 A1).
Regarding claim 1, Nagashima et al discloses a motor vehicle (12), comprising:
a transaxle (10’,20’) (see Figs 2-6);
a plurality of semiconductor devices (IGBTs 52) mounted adjacent the transaxle (10’,20’) (see Figs 2-6; column 4, lines 1-19); and
a source of cooling fluid (cooling system 32’ dispenses coolant liquid 64), the semiconductor devices (IGBTs 52) exposed to fluid (coolant 64) from the source that flows into the transaxle (10’,20’) (See Figs 2-6; column 4, lines 1-48).
Nagashima et al does not clearly discloses a transaxle, wherein the transaxle is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly;
However, Li et al is an analogous art pertinent to the problem to be solved in this application in which discloses electrified multiple speed ratio transmission (see Figs 1-7) and further discloses a transaxle (20), wherein the transaxle (20) is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly (see Figs 1-7; par. [0028]-[0029]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nagashima et al with the teaching of Li et al by including a transaxle, wherein the transaxle is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into 
Regarding claim 2, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 1, wherein the semiconductor devices are one of insulated-gate bipolar transistors (IGBTs) (see Nagashima et al IGBTs 52 in Figs 2-6; column 4, lines 1-19) and MOSFETs.
Regarding claim 3, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 1, wherein the semiconductor devices (IGBTs 52) are mounted on an outer side of an outer wall (30’) of the transaxle (10’,20’) (see Figs 2-6) and are either directly exposed to fluid (64) from the source (32’) that ultimately flows into the transaxle (10’,20’) or are indirectly exposed to the fluid (64) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48).
Regarding claim 4, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 1, wherein the semiconductor devices (IGBTs 52) are arranged within the transaxle (10’,20’) (see Figs 2-6) and are directly exposed to fluid (64) from the source (cooling system 32’ dispenses coolant liquid 64) that flows into the transaxle (10’,20’) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48).
Regarding claim 5, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 4, wherein:
the transaxle (10’,20’) includes an outer wall (30’); and

Regarding claim 6, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 5, 
wherein the semiconductor devices (IGBTs 52) are spaced-apart from the outer wall (30’) such that fluid (64) is allowed to flow between the semiconductor devices (IGBTs 52) and the outer wall (30’) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48, particularly column 4, lines 29-38). 
Regarding claim 7, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 6, wherein the semiconductor devices (IGBTs 52) are spaced-apart from one another such that fluid (64) is allowed to flow between the semiconductor devices (IGBTs 52) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48, particularly column 4, lines 29-38).
Regarding claim 10, Nagashima et al discloses a motor vehicle (12), comprising:
a transaxle (10’,20’) (see Figs 2-6);
a plurality of semiconductor devices (IGBTs 52) mounted adjacent the transaxle (10’,20’) (see Figs 2-6; column 4, lines 1-19); and
a source of cooling fluid (cooling system 32’ dispenses coolant liquid 64), 
wherein the semiconductor devices (IGBTs 52) are arranged within the transaxle (10’,20’) (see Figs 2-6) and are directly exposed to fluid (64) from the source (cooling system 32’ dispenses coolant liquid 64) that flows into the transaxle (10’,20’) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48);

wherein the semiconductor devices (IGBTs 52) are supported by a frame (54) having a length substantially parallel to the outer wall (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 48);
wherein the transaxle (10’,20’) (see Figs 2-6) is configured to direct fluid (64) to flow either
 (1) along an entirety of the length of the frame in a direction substantially parallel to the length of the frame (54) (see Nagashima et al Fig 3 and column 4, lines 1-62, in addition that the fluid is applied in a vertical orientation direction from the dispenser 60 to the IGBTs 52 and frame 54 via spray nozzles 62)or 
(2) along an entirety of the width of the frame in a direction substantially parallel to the width of the frame (54) (see Figs 2-4 and column 4, line 1 – column 5, line 18  disclosing the cooling process within the vehicle 12).
Nagashima et al does not clearly discloses a transaxle, wherein the transaxle is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly;
However, Li et al is an analogous art pertinent to the problem to be solved in this application in which discloses electrified multiple speed ratio transmission (see Figs 1-7) and further discloses a transaxle (20), wherein the transaxle (20) is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly (see Figs 1-7; par. [0028]-[0029]);

Regarding claim 15, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 1, wherein the source includes a transmission fluid cooler (32’) (see Figs 2-4; column 3, lines 57-67).
Regarding claim 17, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 1, further comprising:
an inverter (28) configured to change direct current (DC) to alternating current (AC) (see Figs 2-6; column 1, lines 20-21), 
wherein the inverter (28) includes the semiconductor devices (52) (see Figs 2-6; column 1, lines 30-34),
wherein the vehicle (12) is an electrified vehicle including a battery pack (26’) and a motor (16), and wherein the inverter (28) is electrically coupled between the battery pack (26’) and the motor (16) (see Fig 2-6).



cooling (cooling system 32’ dispenses coolant liquid 64) semiconductor devices (IGBTs 52) mounted adjacent a transaxle (10’,20’) by exposing the semiconductor devices (IGBTs 52) to cooling fluid (64) of the transaxle (10’,20’) (see Figs 2-6; column 4, lines 1-48);
Nagashima et al does not clearly discloses a transaxle, wherein the transaxle is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly;
However, Li et al is an analogous art pertinent to the problem to be solved in this application in which discloses electrified multiple speed ratio transmission (see Figs 1-7) and further discloses a transaxle (20), wherein the transaxle (20) is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly (see Figs 1-7; par. [0028]-[0029]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nagashima et al with the teaching of Li et al by including a transaxle, wherein the transaxle is a mechanical component combining the functionality of at least two of a transmission, axle, and differential into one integrated assembly in order to provide an automatic transmission in which may provide selection of discrete speed ratios and employ either planetary or parallel gearing, or be configured as a continuously variable transmission (CVT) (Li et al, par. [0002]).



the semiconductor devices (IGBTs 52) are mounted to a frame (54) such that the semiconductor devices (IGBTs 52) are spaced-apart from one another (see Figs 2,3,5 and 6; column 4, lines 1-15), and
the cooling step (cooling system 32’) includes directing cooling fluid (coolant liquid 64) between the semiconductor devices (IGBTs 52) (see Nagashima et al Figs 2-6; column 4, line 1 – column 5, line 18).
Regarding claim 20, Nagashima et al discloses the method as recited in claim 19, wherein the semiconductor devices (IGBTs 52) are mounted to a frame (54), and the cooling step (cooling system 32’) includes directing cooling fluid (64) over the semiconductor devices (IGBTs 52) either (1) along an entirety of a length of the frame in a direction substantially parallel to the length of the frame (see Nagashima et al Fig 3 and column 4, lines 1-62, in addition that the fluid is applied in a vertical orientation direction from the dispenser 60 to the IGBTs 52 and frame 54 via spray nozzles 62) or (2) along an entirety of a width of the frame in a direction substantially parallel to the width of the frame.
Regarding claim 21, Nagashima et al in view of Li et al discloses the method as recited in claim 20, wherein the cooling step includes directing the cooling fluid over the semiconductor devices in a direction (see 112(b) rejection above and Nagashima et al Fig 3 and column 4, lines 1-62, in addition that the fluid is applied in a vertical orientation direction from the dispenser 60 to the IGBTs 52 and frame 54 via spray nozzles 62).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al US Patent (7,210,304 B2) in view of Li et al and in further view of Hara et al US Patent (6,323,613 B1).
Regarding claim 16, Nagashima et al in view of Li et al discloses the motor vehicle as recited in claim 15; 
Nagashima et al in view of Li et al does not clearly discloses wherein the fluid is automatic transmission fluid (ATF);
However, Hara et al is an analogous art pertinent to the problem to be solved in this application in which discloses a drive unit includes an electric motor as a power source, and a simplified coolant circuit for cooling the electric motor (see Figs 1-16) and further discloses wherein the fluid is automatic transmission fluid (ATF) (see Figs 1-11; column 2, lines 37-47; column 4, lines 37-57);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nagashima et al in view of Li et al with the teaching of Hara et al by including wherein the fluid is automatic transmission fluid (ATF) in order to provide the first coolant a lubricant oil or ATF (automatic transmission fluid) which does not adversely affect, by corrosion or the like, the electric motor, very efficient heat transfer can be obtained through direct contact between the electric motor and the coolant, and moreover, the heat conveyed to the coolant by heat transfer can be discharged efficiently to the second coolant at one heat exchanger. Accordingly, the motor can be cooled efficiently without a complicated circulation passage for the first coolant passing through the drive unit case. (Hara et al, Column 2, lines 37-47).
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) filed on 09/27/2021 have been considered but are moot because the new ground of rejection were necessitated by applicant’s claims amendments.
In addition, applicant's arguments have been fully considered but they are not persuasive, just for clarification, the applicant argued on page 8 (applicant’s remarks) that:
“Regarding dependent claims 10 and 20, they have been amended similarly to recite “directing cooling fluid over the semiconductor devices either (1) along an entirety of a length of the frame in a direction substantially parallel to the length of the frame or (2) along an entirety of a width of the frame in a direction substantially parallel to the width of the frame.” See, e.g., claim 20. In Nagashima, fluid is sprayed at a 90° angle to the length and width of the IGBTs 52.
One could not modify Nagashima to meet the claim language without rendering Nagashima unsatisfactory for its intended purpose and/or changing Nagashima’s principle of operation. 
Accordingly, claims 10 and 20 should be allowed.
At a minimum, claim 21 should be allowed. Nagashima spreads fluid in all directions relative to its IGBTs, which is contrary to claim 21’s requirement that fluid is directed “substantially in only one direction.””;
In response to applicant’s arguments, the examiner respectfully disagrees since claims 10 and 20 provides alternative limitations (or) and the examiner selected “wherein the transaxle is configured to direct fluid to flow along an entirety of the length of the frame in a direction substantially parallel to the length of the frame”, and this is clearly shown in Nagashima prior art US Patent 7,210,304 B2 (see Fig 3 annotated below):

    PNG
    media_image1.png
    593
    740
    media_image1.png
    Greyscale

In reference to claim 21, this argument is found not persuasive on the basis on the 112 (b) rejection recited above, in addition that the fluid is applied in a vertical orientation direction from the dispenser 60 to the IGBTs 52 and frame 54 via spray nozzles 62 (see Fig 3 and column 4, lines 1-62).
Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al (US 2018/0201114 A1) discloses a hybrid transaxle permits location of a traction motor in a more favorable location, decreasing the risk of occupant injury in a vehicle collision. Axis transfer gearing moves the generator off the engine axis. This permits placing the traction motor further forward without interference with the generator.
Sugiyama et al (US 2018/0080542 A1) discloses a gear apparatus according to the present disclosure includes: a sun gear; a carrier to which planetary gear shafts rotatably supporting multiple planetary gears meshing with this sun gear are fixed; an external gear portion; a gear cylinder having an internal gear portion meshing with the planetary gears; a gear meshing with the external gear portion of the gear cylinder; a lubricating oil passage formed in the planetary gears shafts, the lubricating oil passage configured to supply the lubricating oil to respective mashing parts between the planetary gears and the internal gear portion and between the planetary gears and the sun gear; and a lubricating oil guiding passage having one end opening to an inner circumferential surface of the gear cylinder, and discharging the lubricating oil present on an inner circumferential surface of the gear cylinder toward the meshing part between the external gear portion and the gear.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836